PER CURIAM.
James Julius Jackson appeals from the district court’s order affirming the bankruptcy court’s dismissal of his adversary proceeding. We have reviewed the record, the district court’s opinion, and the bankruptcy court’s opinion and find no revers*320ible error. Accordingly, we affirm on the reasoning of the district court. See Jackson v. West VA Dep’t Health & Human Resources, Nos. CA-01-27; AP-00-3175; BK-00-32337 (N.D.W.Va. July 24, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.